Citation Nr: 1631745	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from December 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran has credibly reported being sent up the Cua Viet River while on board the U.S.S. Hanson while it was stationed off the coast of Vietnam, and deck logs show the U.S.S. Hanson anchored within range of the Cua Viet River and that personnel were transferred to a swift boat and landing craft personnel (large) (LCPL) in September 1969.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service    in the Republic of Vietnam" includes service in the waters offshore and service      in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Recent amendments      to VA's Adjudication Procedure Manual define inland waterways as fresh water rivers, streams, and canals, and similar waterways; and stipulate that service on these waterways is considered service in the Republic of Vietnam because these waterways are distinct from ocean waters and related coastal features.  See M21-1, IV.ii.1.H.2.c.  

For veterans exposed to herbicides during the requisite period, a presumption of service connection exists for certain enumerated diseases, to include prostate cancer.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (e) (2015).  

The Veteran seeks entitlement to service connection for prostate cancer.  He asserts that he was exposed to herbicides as a result of his service on board the U.S.S. Hanson while it was in Vietnam.  More specifically, the Veteran reported one of his stressors in seeking service connection for posttraumatic stress disorder involved being sent out (along with one other man from the U.S.S. Hanson) on a patrol boat up river to get supplies.  He indicated that the river was either the Cua Viet River or the Hue River.  See statement in support of claim received March 2011.  In a March 2012 VA Form 9, the Veteran reported that they traveled up the Cua Viet River a number of times, though they never anchored in the river and always came back out to the mouth to anchor.  The Veteran also again reported that he was sent up river on a boat and that he was inland and set boots on the ground.  

The Veteran's service personnel records corroborate that he served on board         the U.S.S. Hanson from March 6, 1968, until October 27, 1969.  Deck logs from  the U.S.S. Hanson associated with the record indicate that the ship operated off    the coast of South Vietnam for a large portion of the Veteran's service on board   the ship.  The mouth of the Cua Viet River was mentioned on several occasions     as being within close range of the ship while it was anchored off the coast.  A September 19, 1969, entry indicates that the U.S.S. Hanson received a swift       boat alongside to starboard for personnel transfer.  A September 21, 1969, entry indicates that the U.S.S. Hanson received a LCPL.  

The Board acknowledges that neither deck log entry noted in the preceding paragraph contains the names of the personnel involved; however, it finds the Veteran's statements that he went up the Cua Viet River in a boat while stationed on board the U.S.S. Hanson, after resolving all doubt in the Veteran's favor, to be credible.  Given the foregoing, the Veteran is presumed to have been exposed to herbicides as a result of service on an inland waterway, namely the Cua Viet River, which is considered service in the Republic of Vietnam.  

As the Veteran is presumed to have been exposed to herbicides during service, it    is also presumed that his prostate cancer is related to such exposure.  Given the foregoing, the Board resolves all reasonable doubt by concluding that service connection for prostate cancer is warranted.


ORDER

Service connection for prostate cancer is granted.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


